Mr. Justice Van Orsdel
delivered the opinion of the Court:
There are two questions to be here answered from an interpretation of the terms of the will: Does this will contain a residuary clause, and, if so, what passed under it ? These queries can be answered intelligently only after a careful examination of the terms of the will. It will be observed that the testatrix recognizes all her direct heirs in the will. She first expresses her wish as to her two sons by a direct specific bequest to each of the sum of $5. She then proceeds to devise the remainder of her estate to her daughter, her only remaining child.. We think the manner in which the express limitation has been placed upon the amount which she wished to bequeath to each of her sons is inconsistent with any intention on her part that any portion of the balance of the estate should descend to the sons. The terms of the will are equally inconsistent with any intention on the part of the testatrix to leave any portion of her estate to descend under the intestate laws. It is the duty of the court, where it can with consistency, to accord with the general rule that “no presumption of an intent to die intestate as to any part of his property is allowable when the words of a testator’s will may *80fairly carry the whole.” Given v. Hilton, 95 U. S. 591, 24 L. ed. 458. The law frowns upon a construction of a will that admits of a partial intestacy. In the case at bar, not only did the mother, by the terms of the will, specifically dispose of the interest of the two sons, but, after devising the real estate to the daughter, provided that the daughter should have all of her “household furniture, clothing, and personal effects, absolutely.”
The provisions of the will did not become effective until the death of the testatrix.' At that time she had converted the real estate into money, which was deposited in bank and afterwards turned over to this appellant as executrix. This money had become part of the personal estate. The demurrer admits the allegation of the bill that there was other money in bank, besides' the proceeds of the sale of the real estate, which came into the hands of appellant as a part of the “personal effects” of the deceased. Hence, it would seem that the words “personal effects,” in this instance, cannot be limited to the things ejusdem generis enumerated, — “household furniture and clothing.” As the court said in the case of Given v. Hilton, supra: “It is doubtless true that, in the construction of wills, as well as of statutes, where certain things are enumerated, and a more general description is coupled with the enumeration, that description is commonly understood to cover only things ejusdem generis with the particular things mentioned. This is because it is presumed the testator had only things of that class in mind; but this rule of construction rests on a mere presumption, easily rebutted by anything that shows the larger subject was in fact in the testator’s view.” In the present ease it is manifest that the testatrix had in mind not only the disposition of all her estate, but that she intended that the daughter should have any residue left after the payment of the debts, funeral expenses, and specific bequests to the two sons.
We find no difficulty in drawing this conclusion from the terms of the will and the admitted facts before us. It places an express limitation on the amount of the estate that should go to the two sons. There was money in bank at the time of the execution of the will, which was embraced within the term “per*81scmal effects,” showing clearly that the testatrix had in mind more than was embraced in the preceding enumeration, “household furniture and clothing.” We think the term “personal effects” was intended to and does embrace all the personal property owned by the testatrix at the date of her death, and is, therefore, broad enough to embrace all the "residue of the estate, after the payment of the sums specifically provided for in the will.
The judgment is reversed, with costs, and cause remanded, with instructions to proceed in accordance with the views expressed herein. Reversed.